Citation Nr: 0024297	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,070.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
July 1998, which denied waiver of recovery of an overpayment 
in the calculated amount of $1,070.  The amount of the debt, 
or the proper creation of the overpayment, have not been 
disputed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  There was fault on the part of the appellant and the VA 
in the creation of the overpayment.  

3.  Repayment of the debt would cause an undue financial 
hardship for the appellant and prevent him from providing the 
basic necessities for his family.

4.  There would not be unjust enrichment to the appellant if 
he did not repay the debt.

5.  Recovery of the debt would defeat the purpose of the 
benefits.

6.  The appellant did not detrimentally rely on the erroneous 
payments.  




CONCLUSION OF LAW

The recovery of the overpayment of VA death pension benefits 
in the amount of $1,070 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963, 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1999).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (1999).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(1999); Ridings v. Brown, 6 Vet. App. 544 (1994).  The 
element of "undue hardship" is invoked only where the 
collection of the debt would seriously impair the appellant-
debtor's ability to "provide his/her family with the basic 
necessities of life."  38 C.F.R. § 1.965 (a)(3).  

The overpayment at issue resulted when the appellant reported 
that his son, for whom he was receiving additional 
compensation as a dependent, was no longer enrolled in 
school.  

The appellant was initially granted compensation benefits in 
July 1969 for a gunshot wound in the right thigh, with 
incomplete paralysis of the right sciatic nerve.  He was 
assigned a 60 percent rating effective December 14, 1968.  
The veteran added his five children as dependents as they 
were born, and applied, when applicable, to keep those of his 
children who were in school past age eighteen as dependents 
for VA compensation purposes.  His award letters informed him 
that any change in the status of his dependents must be 
reported promptly.  In January 1997, the veteran informed the 
VA that one of his sons was going to enroll in college 
beginning in January 1997, with an expected graduation date 
of January 1999.  In April 1997, a certification of school 
attendance for the winter quarter beginning in January 1997 
was submitted, along with documentation on several other of 
the appellant's children.  In mid-October 1997, the appellant 
informed the VA that his son was no longer enrolled in 
college, but still lived at home, and that due to learning 
disabilities he was not able to maintain his college 
enrollment.  In December 1997 the RO sent the appellant a 
letter informing him that his compensation was going to be 
reduced retroactively to January 1997 because his son was not 
enrolled in school.  In January 1998 the appellant informed 
the RO that his son was enrolled until June 1997.  In May 
1998, the RO informed the appellant that his compensation 
would be reduced as of July 1, 1997.  This resulted in the 
overpayment at issue, of $1070.  In a January 1999 statement 
the appellant expanded on his explanation regarding his son's 
enrollment.  He asserted that his son was enrolled to attend 
school in the fall quarter beginning in September 1997, and 
that they found out at the time of the fall quarter that he 
would not be able to return to school because of his learning 
disabilities and because his federal educational grant was 
discontinued.  

As noted previously, the Board must consider such factors as 
the relative fault of the debtor, weighing such fault against 
any fault on the Government's part, whether there was any 
unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
appellant, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon the erroneous 
benefit.  38 C.F.R. § 1.965.  

Initially, the Board notes that there is no indication that 
the appellant relinquished a valuable right or changed his 
position by reason of having relied upon the erroneous 
benefit.  However, this is only one of the factors to be 
considered when determining whether a waiver is warranted.

With regard to the balancing of fault, in the present case, 
the Board finds that no fault can be attributed to either the 
appellant or the VA for the period from July 1997 to 
September 1997.  There is nothing in the record indicating 
that the appellant's son was to be enrolled in school during 
this period, and the appellant has submitted credible 
statements that his son's inability to enroll in the 
September quarter was not indicated until the quarter 
started.  With regard to the month of September and part of 
October, the appellant was at fault in not informing the RO 
about the change in circumstances immediately upon 
discovering that his son was unable to enroll.  However, for 
the months after October 1997 the VA bears some fault for not 
stopping the extra payment for the son immediately upon being 
informed by the appellant that he was no longer enrolled.  
The Board additionally points out that the appellant had 
other children in school and was adding another child to his 
dependents at the time of the confusion over his son's 
status.  Further, although he bears some fault in not 
returning the money he received for his son after October 
1997, there is nothing in the record that indicates that he 
was notified as to the amount of extra benefits he received 
each month for each of his dependent children, nor is it 
clear that he was aware the amount was not being deducted 
until he received subsequent letters from the VA.  
Consequently, the Board finds that fault in the creation of 
the debt lies with both the appellant and the VA.

In response to the overpayment, the appellant submitted a 
Financial Status Report (FSR) and a request for a waiver in 
June 1998.  The FSR indicated that the veteran was self-
employed as a sub-contractor for small carpentry jobs as they 
were available, and that his wife worked in customer service 
at a technology company.  Their combined net income was noted 
as $2,235, with $785 a month coming from the VA as benefits.  
The FSR also showed that their monthly expenses at that time 
were $2,443.90, to include $675 in rent, $215 in utilities, 
$300 in food, $100 clothing, $80 in phone bills, $32 for 
cable, $166 for car insurance, $120 for car expenses, $250 
for tithes, and $505.90 for installment contracts, consisting 
of credit card debt, car loans, and purchases of appliances 
such as a refrigerator, a washing machine and a television.  
The FSR also indicates that some of this installment debt was 
incurred during a prior period of unemployment.  

In his January 1999 Substantive Appeal the appellant stated 
that he was no longer able to work due to his health and that 
his wife had lost her job because her company closed down.  
Their income was reduced to his VA benefits and her $157 a 
month in unemployment payments.  Additionally, his other son, 
his wife and their two children had moved in with the 
appellant increasing his monthly expenses.  Basing his net 
monthly income on the combination of his reduced VA benefits 
and his wife's unemployment check, his monthly income is 
currently $842.  

Considering the financial situation of the appellant, the 
record indicates that paying back the overpayment would 
result in an undue hardship for the veteran.  At the time of 
the June 1998 FSR, the appellant's expenses exceeded his 
income by $208.90, and none of his expenses appeared 
unreasonable.  As noted, in January 1999, the appellant's 
income was considerably reduced by the unemployment of his 
wife and himself.  Looking at the veteran's listed expenses 
in June 1998, there is no basis for assuming that they have 
changed significantly since that time.  In fact, there is 
insufficient information regarding the interest rates on his 
installment loans to state whether some of them have been 
paid off or not; however, even if the smallest ones were paid 
off, reducing his expenses by approximately $237, his monthly 
expenses are still approximately $2,200, and considerably 
exceed his most recently reported monthly income of $842.  
Adding to this deficit by requiring him to repay his 
overpayment would impair his ability to provide his family 
with the basic necessities of life.  While the Board 
recognizes that debt to the government must be accorded the 
same level of importance as other installment debt, given the 
appellant's financial circumstances, repayment of the 
overpayment would constitute a severe financial hardship for 
the appellant and his family.  Moreover, given the nominal 
amount of the debt and the severity of the appellant's 
financial hardship the appellant would not be unjustly 
enriched if he was not required to repay the debt.  In fact, 
the appellant's current financial picture suggests that even 
without his obligation to the VA his financial situation is 
serious.

In addition to the above, the Board notes that recovery of 
the debt would defeat the purpose of the benefits.  The 
appellant is a combat veteran who was shot in the line of 
duty while serving in Vietnam.  He receives benefits to 
compensate him for this disability as part of a public policy 
recognizing that the country owes an obligation to the men 
and women who have fought for it and were injured in doing 
so.  To require the appellant to repay this debt, 
particularly in light of his financial situation, which is 
due in part to his inability to work for health reasons, 
would undermine the policy and purpose behind the benefits 
being provided to him. 


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,070 is 
granted.  



		
	
	Member, Board of Veterans' Appeals

 

